Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 25, 2018

                                     No. 04-18-00014-CV

                                    Virginia BRETADO,
                                          Appellant

                                              v.

                   NATIONWIDE MUTUAL INSURANCE COMPANY,
                                  Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-09066
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
       After we granted Appellant’s first motion for extension of time to file a reply brief,
Appellant’s reply brief was due on July 23, 2018. See TEX. R. APP. P. 38.6(c). On the due date,
Appellant filed a motion for extension of time to file the reply brief until July 30, 2018.
        Appellant’s motion is GRANTED. Appellant’s reply brief is due on July 30, 2018. See
id. R. 38.6(d).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2018.




                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court